Exhibit 10.31

 

SECOND AMENDMENT TO AGREEMENT TO PURCHASE

 

THIS SECOND AMENDMENT TO AGREEMENT TO PURCHASE (this “Second Amendment”) is
dated as of the         day of January, 2006 by and among Lakewood Associates,
Ltd., a Florida limited partnership (“Seller”), and Inland Real Estate
Acquisitions, Inc., an Illinois corporation, its successors and/or assigns
(“Purchaser”).

 

Recitals

 

A.            Purchaser and Seller previously entered into an Agreement to
Purchase dated June 16, 2005 as amended by that First Amendment to Purchase
Agreement dated December 14, 2005, (the “Purchase Agreement”) providing for the
purchase and sale of Phase I of the Lakewood Shopping Center.

 

B.            Purchaser and Seller desire to amend the Purchase Agreement upon
and subject to the terms and conditions hereinafter set forth. Capitalized terms
used but not defined herein shall have the meaning ascribed thereto in the
Purchase Agreement.

 

Amendments

 

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Seller and Purchaser hereto
agree as follows:

 

1.             Amendments.       Section 8.1(a) of the Purchase Agreement is
amended by changing the Outside Date to January 27, 2006.

 

2.             Conflicts.               Except as expressly set forth herein,
the Purchase Agreement remains unchanged and in full force and affect. In the
event of a conflict between the terms and conditions of the Purchase Agreement
and the terms and conditions of this Second Amendment, the terms and conditions
of this Second Amendment shall control.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF the parties hereto have executed this Second Amendment as of
the date first set forth above.

 

SELLER:

 

LAKEWOOD ASSOCIATES, LTD., a
Florida limited partnership

By:

Newcaster Devcorp, Inc., a Florida
corporation, its general partner

 

 

By:

/s/ Elias Vassilaros

 

 

 

Elias Vassilaros

 

 

Executive Vice-President

 

 

PURCHASER:

 

INLAND REAL ESTATE ACQUISITIONS, INC.,
an Illinois corporation

 

By:

/s/ Jason A. Lazarus

 

Name:

Jason A. Lazarus

 

Its:

V.P.

 

 

--------------------------------------------------------------------------------


 

FIRST AMENDMENT TO AGREEMENT TO PURCHASE

 

THIS FIRST AMENDMENT TO AGREEMENT TO PURCHASE (this “First Amendment”) is dated
as of the 14th day of December, 2005 by and among Lakewood Associates, Ltd., a
Florida limited partnership (“Seller”), and Inland Real Estate Inc., an Illinois
corporation, its successors and/or assigns (“Purchaser”).

 

Recitals

 

A.            Purchaser and Seller previously entered into an Agreement to
Purchase dated June 16, 2005 (the “Purchase Agreement”) providing for the
purchase and sale of Phase 1 of the Lakewood Shopping Center.

 

B.            Purchaser and Seller desire to amend the Purchase Agreement upon
and subject to the terms and conditions hereinafter set forth. Capitalized terms
used but not defined herein shall have the meaning ascribed thereto in the
Purchase Agreement.

 

Amendments

 

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Seller and Purchaser hereto
agree as follows:

 

1.             Amendments. Section 8.1(a) of the Purchase Agreement is amended
by changing the Outside Date to January 13, 2006.

 

2.             Conflicts.       Except as expressly set forth herein, the
Purchase Agreement remains unchanged and in full force and affect. In the event
of a conflict between the terms and conditions of the Purchase Agreement and the
terms and conditions of this First Amendment, the terms and conditions of this
First Amendment shall control.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF the parties hereto have executed this First Amendment as of
the date first set forth above.

 

 

SELLER:

 

LAKEWOOD ASSOCIATES, LTD., a
Florida limited partnership

By:

Newcaster Devcorp, Inc., a Florida
corporation, its general partner

 

 

By:

/s/ Elias Vassilaros

 

 

 

Elias Vassilaros

 

 

Executive Vice-President

 

 

PURCHASER:

 

INLAND REAL ESTATE ACQUISITIONS, INC.,
an Illinois corporation

 

By:

/s/ Jason A. Lazarus

 

Name:

Jason A. Lazarus

 

Its:

Vice President

 

 

--------------------------------------------------------------------------------


 

Lakewood Shopping Center
Phase I

 

 

AGREEMENT TO PURCHASE

 

LAKEWOOD ASSOCIATES, LTD.

 

and

 

INLAND REAL ESTATE ACQUISITIONS, INC.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

PAGE

 

 

ARTICLE I

DEFINITIONS

1

1.1

Definitions

1

ARTICLE II

PURCHASE AND SALE

5

2.1

Purchase and Sale

5

ARTICLE III

PURCHASE PRICE AND EXISTING FINANCING

5

3.1

Purchase Price

5

3.2

Existing Financing

5

ARTICLE IV

CLOSING MATTERS

6

4.1

Survey

6

4.2

Title

7

4.3

Possession, Prorations and Expenses, and New Leases

7

4.4

Closing

10

ARTICLE V

INSPECTION

12

5.1

Inspection

12

5.2

Termination

13

ARTICLE VI

DESTRUCTION, DAMAGE OR CONDEMNATION

14

6.1

Destruction or Damage

14

6.2

Condemnation

15

6.3

Casualty and Rent Loss Insurance

15

ARTICLE VII

COVENANTS, REPRESENTATIONS, WARRANTIES

15

7.1

Covenants of Seller

15

7.2

Representations and Warranties of Seller

17

7.3

Representations and Warranties of Purchaser

18

7.4

Deliveries

19

7.5

Construction

20

7.6

Indemnity

21

ARTICLE VIII

DEFAULT, CONDITIONS PRECEDENT AND TERMINATION

22

8.1

Conditions to Purchaser’s Obligations and Default by Seller

22

8.2

Conditions to Seller’s Obligations and Default by Purchaser

24

ARTICLE IX

NOTICES

24

9.1

Notices

24

ARTICLE X

ADDITIONAL COVENANTS

26

10.1

Entire Agreement. Amendments and Waivers

26

10.2

Further Assurances

26

10.3

Survival and Benefit

26

10.4

Assignment; No Third Party Beneficiary

26

10.5

Brokerage

26

10.6

Interpretation

27

10.7

Effective Date

28

ARTICLE XI

LEASING DEPOSIT; TI ESCROW

28

11.1

Leasing Deposit

28

 

--------------------------------------------------------------------------------


 

11.2

Disbursements of the Leasing Deposit

28

11.3

TI Escrow

29

11.4

Shop Leases

29

 

 

 

ARTICLE XII

Lakewood Phase II

30

12.1

Lakewood Shopping Center Phases

 

 

--------------------------------------------------------------------------------


 

AGREEMENT TO PURCHASE

 

This AGREEMENT (AAgreement@)! is made as of the 16 day of JUNE 2005, by and
between LAKEWOOD ASSOCIATES, LTD., a Florida limited partnership, (ASeller@),
and INLAND REAL ESTATE ACQUISITIONS, INC., an Illinois corporation, its
successors and/or assigns (APurchaser@).

 

RECITALS

 

A.            Seller is the owner of that certain land (ALand@) described on
Exhibit AA@ attached hereto comprising approximately 16.06 acres of land,
located at 550 North State Road 7/441 and 5331-5501 West Atlantic Boulevard,
Margate, Florida. There exists certain shopping center improvements
(AImprovements@) on the Land containing approximately 149,077 square feet of
leasable space known as the Lakewood Shopping Center (Phase I).

 

B.            Seller desires to sell and Purchaser desires to purchase the
Property (as hereinafter defined) upon and subject to the terms and conditions
hereinafter set forth.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Seller and Purchaser
agree as follows:

 

ARTICLE I.

 

DEFINITIONS

 

1.1           Definitions.   When used herein, the following terms shall have
the respective meanings set forth opposite each such term:

 

Agreement:

This Agreement to Purchase including the Exhibits attached hereto which are by
this reference incorporated herein and made a part hereof.

 

 

Anchor Leases:

The Leases listed on Exhibit “F” attached hereto.

 

 

Anchor Tenants:

Marshall’s, Walgreens, Bank of America, Harbor Freight Tools, E.B. Games, and
Burger King.

 

 

Anchor Tenant Premises:

The addresses of Anchor Tenants set forth on Exhibit “F” attached hereto.

 

1

--------------------------------------------------------------------------------


 

Business Day:

Any day except a Saturday or Sunday, on which national banks are open for
business in Chicago, Illinois.

 

 

Closing:

The consummation of this Agreement.

 

 

Closing Date:

The later of thirty (30) business days after (a) the expiration of Inspection
Period, or (b) Existing Lender’s approval of Purchaser’s or Purchaser’s
designee’s or assignee’s assumption of the Existing Financing upon terms
acceptable to Purchaser in its sole and absolute discretion.

 

 

Deposit:

The sum of $500,000.00. The Deposit shall be held and applied by Escrowee as
provided in Exhibit AB@ attached hereto.

 

 

Effective Date:

The date upon which the last of Seller and Purchaser have executed and delivered
this Agreement.

 

 

Escrowee:

Chicago Title Insurance Company in Chicago.

 

 

Existing Lender:

Nationwide Life Insurance Company, an Ohio corporation

 

 

Existing Financing:

That certain mortgage loan in the original amount of $12,100,000.00 secured by a
lien encumbering the Property in favor of Existing Lender, with an interest rate
of 6.01%.

 

 

Existing Loan Documents:

The documents listed on Schedule “A” attached hereto.

 

 

Hazardous Substances:

Toxic or hazardous material or waste regulated by any Legal Requirement,
including, but not limited to, asbestos, polychlorinated biphenyls and petroleum
products.

 

 

Leases:

The Anchor Leases, the Shop Leases, any lease shown on the Rent Roll not
included in the foregoing, and those leases executed hereafter in accordance
with Section 11.4 and which are in existence as of the Closing Date.

 

 

Lease-Up Event:

Shall have the meaning set forth in Section 11.2 of this Agreement.

 

 

Leasing Deposit:

Shall have the meaning set forth in Section 11.1 of this Agreement.

 

2

--------------------------------------------------------------------------------


 

Leasing Guidelines:

The guidelines set forth on Exhibit “M” attached hereto shall govern all Leases
that are entered into by Seller for the Property after the Effective Date of the
Agreement in accordance with the provisions of this Agreement.

 

 

Legal Requirements:

All laws, statutes, codes, acts, ordinances, judgments, decrees, injunctions,
rules, regulations, permits, licenses, authorizations, directions and
requirements of all governments and governmental authorities having jurisdiction
over the Real Property and the operation of the Improvements.

 

 

Occupancy Condition:

That (i) the tenant under the applicable Lease has taken occupancy of the
premises demised under such Lease, has accepted the improvements being
constructed by the landlord under such Lease, has opened for business and has
commenced paying rent under such Lease, all of which shall be evidenced in an
estoppel certificate in the form required under such Lease (or if no form is
required, then in the form set forth in Exhibit AE@attached hereto) and (ii) the
Improvements (including interior tenant improvements) under the applicable Lease
have been completed in accordance with the terms of such Lease, except for any
mechanical adjustments or minor details of construction or decoration or other
items commonly recognized in the construction industry as Apunch list@ items,
and a certificate of occupancy has been issued for each such tenant
improvements.

 

 

Outside Date:

Shall have the meaning set forth in Section 8.1 of this Agreement.

 

 

Permitted Title Exceptions:

The Leases and exceptions to title which Purchaser shall approve in writing or
be deemed to have approved pursuant to the terms of this Agreement.

 

 

Personal Property:

Those items of personalty, if any, which are owned by Seller and located at the
Property and which will be conveyed to Purchaser at Closing by a Bill of Sale
(the ABill of Sale@) containing no warranties, whether express or implied,
except a warranty of title free of any lien or encumbrance,

 

 

Pre Closing Deliveries:

Shall have the meaning set forth in Section 7.4.

 

 

Project Pro Forma:

The budget for the operation (projected income/expenses) of the Improvements
attached hereto as Exhibit AG@, which has been approved by Purchaser.

 

 

Property:

The Real Property, Personal Property, Service Contracts, Warranties, and the
Leases.

 

3

--------------------------------------------------------------------------------


 

Proration Date:

Shall have the meaning set forth in Section 4.3 of this Agreement.

 

 

Purchase Price:

The consideration payable by Purchaser to Seller for the Property, as provided
in Article III.

 

 

Real Property:

Collectively, the Land and Improvements.

 

 

Rent Roll:

The list of Leases in existence as of the date of said list, which list as of
the date hereof is attached hereto as Exhibit AH@ and contains the monthly
rental charges, leased area, term and options, if any, with respect to such
leases, and the pro forma monthly rental charges with respect to the Vacant
Space.

 

 

Service Contracts:

Those contracts, agreements and leases of equipment relating to the servicing,
operation, management and maintenance of the Property which are listed on
Exhibit AD-3” attached hereto.

 

 

Shop Leases:

The leases for Shop Space (other than the portion of the Improvements subject to
the Anchor Tenant Leases) with tenants that are not affiliated with Seller, each
of which tenant shall be subject to the approval of Purchaser if such Shop Lease
is not an existing Shop Lease, which approval shall not be unreasonably
withheld, provided the Lease complies with the criteria set forth on the Leasing
Guidelines.

 

 

Shop Space:

Those portions of the Improvements that are subject to a Shop Lease, consisting
of approximately 89,138 square feet in the aggregate.

 

 

TI Escrow:

Shall have the meaning set forth in Section 11.3 of this Agreement.

 

 

Title Commitment:

A commitment for an Owners Title Insurance Policy for the Real Property issued
by the Title Insurer in the full amount of the Purchase Price, covering title to
the Real Property, dated on or after the date hereof, showing Seller as lessee
of the Real Property, subject only to the Permitted Title Exceptions.

 

 

Title Insurer:

Chicago Title Insurance Company.

 

 

Unpermitted Title Exceptions:

Shall have the meaning set forth in Section 4.2 of this Agreement.

 

 

Updated Survey:

An update of the boundary survey delivered by Seller pursuant to Section 4.1
hereof, and certified to Purchaser and/or its assignee, meeting the Minimum
Standard Detail Requirements for ALTA/ACSM Land Title Surveys jointly adopted by
ALTA, ACSM and NSPS in 1999 including all Table A optional survey
responsibilities and specifications, and acceptable to Purchaser and

 

4

--------------------------------------------------------------------------------


 

 

Title Insurer, dated not more than thirty (30) days prior to the date of
delivery, which shall set forth, among other things, the following: (i) the
legal description of the applicable portion of the Property; (ii) the location
of all Improvements, including parking areas and number of spaces, curb cuts and
the means of ingress and egress from public roads and highways; (iii) the
location of all utilities servicing the applicable portion of the Property,
including sewer, water, gas, electric, telephone and any other utilities serving
the applicable portion of the Property to the point of connection with the
public system; (iv) the location of all easements affecting the applicable
portion of the Property or benefiting the applicable portion of the Property,
and any building and/or set-back lines; and (v) any encroachments of the
Improvements onto adjacent property or onto easements within the applicable
portion of the Property, and any encroachments of improvements on adjacent
property onto the applicable portion of the Property.

 

 

Vacant Space:

Shop Space that is either: (i) not subject to a Lease; (ii) subject to a Lease
but for premises as to which the Occupancy Condition has not yet been satisfied,
or (iii) subject to a Lease whereunder the tenant is more than thirty (30) days
delinquent in the payment of sums due thereunder.

 

 

Warranties:

Those guarantees and warranties described on Exhibit AD-2” attached hereto.

 

ARTICLE II.

 

PURCHASE AND SALE

 

2.1           Purchase and Sale.   Subject to the conditions and on the terms
contained in this Agreement, Purchaser agrees to purchase and acquire from
Seller, and Seller agrees to sell and transfer to Purchaser, the Real Property
by special warranty deed, the Leases, Contracts and Warranties by assignment,
and the Personal Property by the Bill of Sale.

 

ARTICLE III.

 

PURCHASE PRICE AND EXISTING FINANCING

 

3.1           Purchase Price.   The purchase price shall be TWENTY SIX MILLION
SEVEN HUNDRED FIFTY THOUSAND AND 00/100 DOLLARS ($26,750,000.00). Purchaser
agrees to pay to Seller, and Seller agrees to accept payment of, the Purchase
Price as follows:

 

(a)           On the Closing Date, Purchaser shall pay to Seller the entire
Purchase Price, plus or minus adjustments and prorations as hereinafter
provided, minus the then outstanding balance of the Existing Financing by bank
wire transfer of collected federal funds.

 

5

--------------------------------------------------------------------------------


 

(b)           The Deposit shall, following such payment of the Purchase Price,
be refunded to Purchaser.

 

3.2           Existing Financing.

 

(a)           Subject to the terms of this Agreement, Purchaser will take title
subject to, and assume, the Existing Financing currently held by the Existing
Lender (the “Mortgage”), having an approximate principal balance of ELEVEN
MILLION EIGHT HUNDRED EIGHTY FOUR THOUSAND NINE HUNDRED THIRTY SIX and 61/100
($11,884,936.61.) DOLLARS as of April 30, 2005; a current interest rate of Six
and 01/100 (6.01%) Percent; a current monthly payment of ONE HUNDRED THOUSAND
SIX HUNDRED FOURTEEN and 56/100 ($100,614.02) DOLLARS, with SEVENTY EIGHT
THOUSAND THIRTY FOUR and 45/100 ($78,034.45) DOLLARS thereof being attributable
to principal and interest, and TWENTY TWO THOUSAND FIVE HUNDRED SEVENTY NINE and
57/100 ($22,579.57) DOLLARS thereof being attributable to real estate tax
escrow; and a maturity date of April 1, 2024. The Purchaser acknowledges that
the Purchaser’s assumption of said Mortgage requires the approval of the holder
of the Mortgage. The unpaid balance of the mortgage assumed by the Purchaser
shall be credited against the Purchase Price. This transaction is contingent
upon Existing Lender approving Purchaser’s assumption of the Mortgage in
accordance with the terms of this Agreement on or before sixty (60) business
days after the Effective Date.

 

(b))          The Purchaser shall promptly obtain the necessary application and
diligently complete and return it to the holder or servicer of the Existing
Financing with all information and documentation requested by the Existing
Lender for said assumption. If Existing Lender has not approved the assumption
of the Existing Financing upon terms, and with such amendments to the Existing
Loan Documents as are requested and acceptable to Purchaser in its sole and
absolute discretion on or before sixty (60) business days after the Effective
Date, either the Seller or the Purchaser may terminate this Agreement by written
notice to the other party and the Escrow Agent, thereby entitling the Purchaser
to a return of its Deposit. Purchaser shall use commercially reasonable efforts
to obtain the approval of said assumption by Existing Lender and, prior to the
expiration of the Inspection Period (hereinafter defined), shall identify for
Seller and Existing Lender what changes, if any, it requests be made to the
Existing Loan Documents.

 

6

--------------------------------------------------------------------------------


 

ARTICLE IV.

 

CLOSING MATTERS

 

4.1           Survey. Within thirty (30) days following the Effective Date,
Seller shall deliver to Purchaser, at Seller=s cost and expense, the Updated
Survey. If the Updated Survey shows any encroachments on to the Property by
improvements located outside its boundaries or encroachments by buildings or
monument signs principally located on the Property over setback lines, or over
easements or over or onto the property of others or onto any public right-of-way
adjacent to the Property, or if it is apparent that the Property violates
existing title covenants and/or applicable zoning laws or ordinances, or the
Updated Survey shows any other matter which is not shown on the existing Survey
that would have a material adverse effect on the Property, Purchaser shall,
within ten (10) days after receipt of the Updated Survey, notify Seller in
writing to that effect specifying the defects. Seller shall have until thirty
(30) days from receipt of Purchaser=s notice specifying the defects in which to
cure such defects. If after said period Seller shall, not have cured the
defects, or if Seller shall not have progressed to a point where the defects are
certain to be remedied at or prior to Closing, Purchaser shall have the option
of (i) accepting the condition of the Property as disclosed in the Updated
Survey in an Aas is@ condition and close without a reduction in the Purchase
Price, or (ii) demanding a refund of the Deposit which Escrowee shall forthwith
return to Purchaser and thereupon Purchaser and Seller shall each be released
from all further liabilities and obligations to each other respecting all
matters arising from this Agreement. Purchaser=s option of demanding a refund of
the Deposit must be exercised within ten (10) days after the expiration of
Seller=s thirty (30) day period to cure survey defects, otherwise Purchaser
shall be deemed to have waived its uncured objections to defects revealed by the
Updated Survey and agreed to purchase the Property subject to such uncured
defects.

 

4.2           Title.

 

(a)           No later than thirty (30) days following the Effective Date,
Seller shall deliver the Title Commitment to Purchaser together with legible and
complete copies of all documents of record. If the Title Commitment discloses
exceptions to title which are not acceptable to Purchaser (AUnpermitted Title
Exceptions@), then, within ten (10) days from Purchaser=s receipt of the Title
Commitment or update thereto, Purchaser must so notify Seller. If Purchaser
fails to so notify Seller within said ten (10) day period, the Title Commitment
will be conclusively deemed to be approved by Purchaser. If, within said ten
(10) day period, Purchaser shall notify Seller of any Unpermitted Title
Exceptions (which notification must specify the Unpermitted Title Exceptions),
Seller shall have thirty (30) days from the date of Purchaser=s notice to have
such exceptions removed from the Title Commitment and provide evidence thereof
to Purchaser, and if Seller fails to have such exceptions removed, or insured
over in a manner satisfactory to Purchaser, Purchaser may elect, within ten
(10) days after the expiration of Seller=s thirty (30) day cure period to
(i) terminate this Agreement without liability on the part of any party
thereafter (in which event the Deposit shall be

 

7

--------------------------------------------------------------------------------


 

promptly returned to Purchaser), or (ii) accept title subject to such
Unpermitted Title Exceptions without any diminution of the Purchase Price.
Purchaser=s failure to make any election within said ten (10) day period shall
be conclusively deemed to mean that Purchaser has elected the option contained
in subsection (i) of this Section 4.2. On the Closing Date, at the expense of
Seller as set forth in Section 4.3(d) hereof, Seller shall cause the Title
Insurer to issue an owner’s title insurance policy or prepaid commitment
therefor pursuant to and in accordance with the Title Commitment insuring a fee
interest in the Real Property in Purchaser or its designee as of the Closing
Date, subject only to the Permitted Title Exceptions and such other exceptions
as Purchaser may approve (or which may be deemed to have been approved). Such
leasehold title insurance policy or prepaid commitment shall contain a
contiguity endorsement, survey endorsement, and such other endorsements as may
be available under applicable law and requested by Purchaser, including extended
coverage and waiving off of new construction. If Purchaser shall make objection
to the Title Commitment (as described in this Section 4.2) and the Closing Date
was to occur prior to the time each party was able to exercise its rights under
Section 4.1. and/or 4.2, then the Closing Date will be extended to a date which
is five (5) days subsequent to the latest date for notice, objection and remedy
permitted by Section 4.1 and 4.2.

 

(b)           Notwithstanding anything to the contrary contained in this
Section 4.2 or elsewhere in this Agreement, Seller shall not be obligated to
bring any action or proceeding or otherwise to pay or incur any substantial
expense in order to eliminate any Unpermitted Title Exceptions except that
Seller on or before the Closing Date shall satisfy mortgages and mechanic=s
liens against Seller secured by Property or other liens created by Seller which
may be satisfied by the payment of liquidated amounts.

 

4.3           Possession, Prorations and Expenses, and New Leases.

 

(a)           Sole and exclusive possession of the Property, subject only to the
rights of the tenants under the Leases, shall be delivered to Purchaser on the
Closing Date.

 

(b)           If the balance of the Purchase Price is deposited in immediately
available funds with the Title Insurer by 2:00 PM (EST) on the Closing Date, as
required by Section 4.4(d) hereof, all prorations will be computed as of the end
of the day immediately prior to the Closing Date (AProration Date@). If
Purchaser fails to deposit the balance of the Purchase Price by 2:00 PM (EST) on
the Closing Date, as aforesaid, and the Closing occurs on the Closing Date, the
Proration Date shall be concurrent with the Closing Date and all prorations will
be calculated as of the end of the day on the Closing Date.

 

(c)           AFixed Rent@, APercentage Rent@ and Tenant ACAM@ and other expense
contributions to be made by tenants shall be prorated as follows:

 

(i)            Fixed Rent - Fixed Rent for the month in which the Closing occurs
will be prorated as of the Proration Date. Fixed Rent relating to any period
prior to the month in which the Closing occurs, which is

 

8

--------------------------------------------------------------------------------


delinquent on the Proration Date, will not be prorated. All such arrearages of
Fixed Rent unpaid on the Proration Date will remain the sole and exclusive
property of Seller after Closing, provided, however, if, after Closing, Seller
shall receive any such delinquent Fixed Rent, Seller will remit to Purchaser
that portion of such delinquent Fixed Rent that is attributable to the period
after the Proration Date, if any. Seller shall retain all right, title, power
and authority to enforce payment thereof after Closing, except that Seller will
not have the right to terminate the Lease of a delinquent tenant after Closing
due to such delinquency. If, after Closing, Purchaser or its designee shall
receive any delinquent Fixed Rents, Purchaser may apply such payments as
follows: first, to rent delinquencies which relate to any period after the
Proration Date, second, to rent delinquencies for the month of Closing, and
finally, any balance shall be remitted to Seller.

 

(ii)           Percentage Rent - Percentage Rent which is due but unpaid at
Closing and accrued Percentage Rent not yet payable at Closing will not be
prorated. If, after Closing, however, Purchaser receives any payment of
percentage rent which relates in any part to sales made prior to the Proration
Date, Purchaser shall immediately remit Seller=s share thereof to Seller.

 

(iii)          Tenant CAM and other expense contributions-For purposes hereof,
the term AExpenses@ shall mean all common area maintenance costs, real estate
tax passthroughs (both ad valorem and non-ad valorem taxes) and other operating
expenses of the Property. All payments by the tenant to the landlord under the
Leases for Expenses shall be prorated in the same manner set forth in Section
4.(3)(c)(i):

 

In addition, security deposits, personal property taxes, general and special
real estate and other ad valorem taxes and assessments and other state or city
taxes, fees, charges and assessments affecting the Property, prepaid expenses,
utility charges and deposits, if any, and all other customarily proratable items
shall be prorated as of the Proration Date on the basis of the most recent
ascertainable amounts of or other reliable information in respect to each such
item of income and expense and the net credit to Purchaser or Seller shall be
paid in cash or as a credit or debit against the Purchase Price. Purchaser shall
receive a credit for all security deposits of tenants in the amount thereof as
required by the terms of their respective leases. The foregoing notwithstanding,
all prorations and reprorations for real estate taxes will be based upon either
(i) the actual real estate tax bills for 2005 for the Property, or (ii) if the
actual real estate bills for the 2005 are not available, than 110% of the 2005
assessed value for the Property times the 2004 millage rate used by Broward

 

9

--------------------------------------------------------------------------------


 

County to determine the 2004 real estate taxes for the Property, at the maximum
available discount for early payment. In the event that any Lease requires the
tenant thereunder to pay any portion of real estate taxes (upon presentation of
the invoice therefor, as opposed to estimated monthly payments), the credit in
favor of Purchaser for accrued real estate and other ad valorem taxes will be
reduced by an amount equal to such reimbursement obligation. If any general or
special assessment (as contrasted to ad valorem taxes) is payable in
installments, only the current installment will be prorated and all subsequent
installments will be the obligation of Purchaser. Real estate taxes will be
reprorated (and such reproration will be a final reproration) within thirty (30)
days after receipt of the tax bill for year of Closing. Certified liens levied
by any governmental authority against the Property as of the Closing Date shall
be paid by Seller on or before the Closing Date. Pending liens levied by any
governmental authority against the Property as of the Closing Date shall be
assumed by Purchaser; provided, however, that if the improvement for which any
such pending lien was levied was substantially completed as of the Closing Date,
such pending lien shall be treated as a certified lien and paid by Seller.

 

(d)           Seller shall pay all title charges and premiums required to
fulfill the obligations under Section 4.2 hereof, one-half (2) of the escrow
charges, all survey charges required to fulfill the obligations under
Section 4.1 hereof, the cost of all transfer taxes due under applicable law with
respect to the transfer of the fee interest and all rollback taxes, if any.
Purchaser shall pay one-half (2) of the escrow charges.  The parties shall each
be solely responsible for the fees and disbursements of their respective counsel
and other professional advisers.

 

(e)           Seller shall be obligated to pay all tenant allowances, leasing
commissions, rebates or other tenant improvement costs which are the
responsibility of the landlord under, or are due in connection with, the Leases
(including, without limitation, any leasing commissions which may be payable in
connection with any extension of the Leases).  In addition, Seller covenants
that, as of the Closing Date, there shall be no free rent or other rent
concessions due any tenant of the Property.

 

4.4           Closing.

 

(a)           The Closing of the transaction contemplated hereby shall commence
at 10:00 a.m. on the Closing Date at the Chicago, Illinois office of the Title
Insurer (with cooperation of the Title Insurer=s office or agent in the state in
which the Property is located) or on such other date, time and place as the
parties may mutually agree. Notwithstanding, Seller and Purchaser agree that the
Closing may be held through mutually satisfactory escrow arrangements.

 

(b)           Not later than the Closing Date, Seller shall deposit in the
escrow the following:

 

(i)            A special warranty deed (in form reasonably acceptable to
Purchaser) executed by Seller;

 

10

--------------------------------------------------------------------------------


 

(ii)           An assignment of all of Seller=s right, title and interest in and
under the Leases, Service Contracts and Warranties, in a form reasonably
satisfactory to Seller and Purchaser;

 

(iii)          The Bill of Sale;

 

(iv)          Originals of the Leases, Service Contracts and Warranties copies
of certificates of occupancy relating to the Property, and permits relating to
Improvements constructed on the Property by Seller;

 

(v)           Letter to the tenants under the Leases advising the tenants that
the Property has been sold to Purchaser and directing payment of rental under
the Leases in accordance with the directions of Purchaser;

 

(vi)          A No-Lien/GAP Affidavit in customary form required by the Title
Insurer;

 

(vii)         A closing statement in the form required by the Title Insurer;

 

(viii)         An executed FIRPTA Affidavit in customary form;

 

(ix)           Casualty and liability insurance certificates from each tenant
under the Leases in the form required under the Leases; and

 

(x)            Such other documents, instruments, certifications and
confirmations as may be reasonably required to fully effect and consummate the
transaction contemplated hereby.

 

(c)           Not later than ten (10) days prior to the Closing Date, Seller
shall obtain and deliver to Purchaser an estoppel certificate executed by each
of the Anchor Tenants (AAnchor Tenant Estoppels@) and each of the other tenants
under the Shop Leases (AShop Space Tenant Estoppels@) in the forms prescribed in
the Leases or in the form customarily executed by an Anchor Tenant or a Shop
Space Tenant, or if no form is prescribed in the Leases then substantially in
the form of Exhibit AE@ attached hereto. If Seller is unable to obtain the
required estoppel certificates from all of the anchor tenants, and all of the
Shop Space tenants, each dated no earlier than thirty (30) days prior to the
Closing Date, such failure shall constitute a failure of condition but not a
default by Seller hereunder and Purchaser=s sole rights hereunder will be to
terminate this Agreement and obtain a return of the Deposit or to waive this
condition and close this Agreement without diminution of the Purchase Price or
any liability to Seller; provided, however, if Seller shall have obtained
(i) all of the Anchor Tenant Estoppels, and (ii) Shop Space Tenant Estoppels
from not less than ninety percent (90%) of the tenants under Shop Leases, then
Seller shall provide an estoppel certificate satisfactory to Purchaser for each
missing Shop Space Tenant Estoppel and Seller=s obligations under this
subsection (c) shall be deemed to be met.

 

11

--------------------------------------------------------------------------------


 

(d)           Not later than the Closing Date, Purchaser shall deposit in the
escrow the following:

 

(i)            A closing statement in form required by the Title Insurer;

 

(ii)           An assumption of the Leases, Service Contracts and Warranties in
a form reasonably satisfactory to Seller and Purchaser; and

 

(iii)          Such other documents, instruments, certifications and
confirmations as may be reasonably required and to fully effect and consummate
the transaction contemplated hereby.

 

(e)           No later than 2:00 PM (EST) on the Closing Date, Purchaser shall
deposit the balance of the Purchase Price as provided in Section 3.1 (a) with
the Title Insurer.

 

(f)            All documents or other deliveries required to be made by
Purchaser or Seller on or prior to the Closing Date and all deposits and
transactions required to be consummated concurrently with Closing, shall be
deemed to have been delivered and to have been consummated simultaneously with
all other transactions and all other deliveries, and no delivery shall be deemed
to have been made, and no transaction shall be deemed to have been consummated,
until all deliveries required by Purchaser and Seller shall have been made, and
all concurrent or other transactions shall have been consummated.

 

(g)           It shall be a condition precedent to Closing that Seller has
delivered to Purchaser written confirmation from the Anchor Tenants that they
have received any roof warranties referenced in the Anchor Leases and any
as-built survey contemplated by the Anchor Leases if Seller is required to
deliver same to an Anchor Tenant pursuant to its lease. Such confirmation shall
be contained in the estoppel certificates of such Anchor Tenants.

 

ARTICLE V.

 

INSPECTION

 

5.1           Inspection.  During the term of this Agreement, Purchaser, its
agents, employees and representatives, may have access to the Property and the
records of the Property (including those on file with any governmental agency)
at all reasonable times with the right, at Purchaser=s expense, to inspect the
Property and to conduct all tests thereon as Purchaser, its licensed engineers,
surveyors and the like shall deem reasonably necessary or desirable. Any entry
on or to the Property by Purchaser or its authorized representatives pursuant to
the provisions hereof shall be at the risk of Purchaser, and Purchaser hereby
indemnifies, holds harmless and exonerates Seller from all loss, claim,
liability, action or demand arising therefrom or connected therewith. Purchaser
shall permit no waste or damage to the Property. Purchaser has no right or power
to create any liens against the

 

12

--------------------------------------------------------------------------------


Property and Purchaser shall be responsible to completely restore the Property
at the conclusion of all tests. The indemnity and restoration requirements set
forth in this Article shall survive the Closing or other termination of this
Agreement. The access permitted by this paragraph shall extend to all plans,
specifications and other documents and reports in the possession of Seller or
its agents relevant to the physical conditions of the Property and to the
operational records, but shall not, however, extend to Seller=s internal
partnership records for the Property. The Purchaser may contact the Anchor
Tenants and any tenant under a Shop Lease so long as it shall first notify
Seller and give Seller the opportunity to review any written communication with
the Anchor Tenants and any Tenant under a Shop Lease or to be present at any
personal meeting with the Anchor Tenants, as applicable.

 

5.2           Termination.

 

(a)           The obligation of Purchaser to close the transaction contemplated
hereby is, at Purchaser’s option, subject to Purchaser’s review and approval of:
the Leases, the Service Contracts, the Warranties the environmental and
structural condition of the Property, the Title Commitment and documents of
record, and such market research, inspection of the Property, determinations as
to the Property’s compliance with the Legal Requirements and review of financial
statements relating to the Property, as Purchaser deems necessary to make its
final determination to acquire the Property. Purchaser shall have a period of
time commencing on the Effective Date and expiring at 5:00 p.m. (CST) on the
later of (i) the thirtieth (30th) Business Day following the Effective Date and
(ii) the thirtieth (30th) Business Day following Purchaser=s receipt of the last
of the Pre Closing Deliveries (the Alnspection Period@) in which to analyze the
Pre Closing Deliveries, all inspections, and all reports relating to the
Property. If Purchaser is dissatisfied or concerned with the result of any such
investigation, search, inquiry or report as contemplated hereby, in its sole and
absolute discretion, or for no reason whatsoever, Purchaser may terminate this
Agreement prior to the expiration of the Inspection Period and demand a refund
of the Deposit which Escrowee shall forthwith return to Purchaser, and thereupon
Purchaser and Seller shall each be released from all further obligations to each
other respecting matters arising from this Agreement, except with regard to such
covenants that expressly provide for survival of termination. Purchaser shall be
deemed to have agreed to purchase the Property in an Aas is@ condition in all
respects based upon the inspections or the right to inspect contained herein,
and without warranty or representation, express or implied, by Seller except as
provided elsewhere in this Agreement.

 

(b)           Except as otherwise provided herein, the Property is being sold in
an Aas is@ condition and Awith all faults@ as of the Effective Date of this
Agreement and as of Closing. Except as may be expressly set forth in this
Agreement, no representations or warranties have been made or are made and no
responsibility has been or is assumed by Seller or by any partner, officer,
person, firm, agent or representative acting or purporting to act on behalf of
Seller as to the condition or repair of the Property or the value, expense of
operation, or income potential thereof or as to any other fact or condition
which has or might affect the Property or the condition, repair, value expense
of operation or income potential of the Property or any portion thereof.  Except
as otherwise provided herein, Seller makes no representations or warranties,
express or implied, as to the

 

13

--------------------------------------------------------------------------------


 

suitability or fitness of the Property for Purchaser=s intended use of the
Property, The parties agree that all understandings and agreements heretofore
made between them or their respective agents or representatives are merged in
this Agreement and the Exhibits hereto annexed, which alone fully and completely
express their agreement, and that this Agreement has been entered into after
full investigation, or with the parties satisfied with the opportunity afforded
for investigation, neither party relying upon any statement or representation by
the other unless such statement or representation is specifically embodied in
this Agreement or the Exhibits annexed hereto. Further, to the extent that
Seller has provided to Purchaser information from any inspection, engineering or
environmental reports concerning asbestos or harmful or toxic substances, Seller
makes no representations or warranties with respect to the accuracy or
completeness, methodology of preparation or otherwise concerning the contents of
such reports. Purchaser acknowledges that Seller has requested Purchaser to
inspect fully the Property and investigate all matters relevant thereto and to
rely solely upon the results of Purchaser=s own inspections or other information
obtained or otherwise available to Purchaser, rather than any information that
may have been provided by Seller to Purchaser.

 

(e)           Seller agrees to cooperate with Purchaser=s accountants (at no
cost or expense to Seller) relative to the performance by said accountants of an
audit of Seller=s books and records relating to the Property. Seller agrees
that, from and after the Closing, it shall, at the request of Purchaser=s
auditors, execute a representation letter addressed to such auditors. Such
representation letter shall be in form of Exhibit “M” attached hereto.

 

ARTICLE VI.

 

DESTRUCTION, DAMAGE OR CONDEMNATION

 

6.1           Destruction or Damage. In the event that prior to the Closing Date
any portion of the Improvements shall be damaged or destroyed by fire or other
casualty, Seller shall immediately give Purchaser notice of such occurrence. If
the amount of damage caused by such fire or casualty shall (i) exceed
$250,000.00 (as reasonably determined by Purchaser), or (ii) be $250,000.00 or
less but as a result thereof any Anchor Tenant or Shop Lease Tenant may
terminate their Lease or abate their rent or other charges (unless, with respect
to such rent abatement, Seller assigns and Purchaser receives Seller’s rent
abatement insurance proceeds in an amount equal to or greater than the amount of
such abated rent) (a ALease Termination Event@), Purchaser may, within fifteen
(15) days after receipt of such notice, elect to (a) terminate this Agreement,
in which event the Deposit shall be returned promptly to Purchaser, all
obligations of the parties hereunder shall cease and this Agreement shall have
no further force and effect, or (b) close the transaction contemplated hereby as
scheduled (except that if the Closing Date is less than fifteen (15) days
following Purchaser=s receipt of such notice, Closing shall be delayed until
after Purchaser makes such election), and Seller shall assign to Purchaser at
Closing all rights under Seller=s insurance policy, if any, to collect insurance
proceeds for such destruction or damage and loss of rents, and Purchaser shall
receive a credit against the Purchase Price in an amount equal to any deductible
under such policy, if any. Failure to give such

 

14

--------------------------------------------------------------------------------


 

notice within such time shall be conclusive evidence that Purchaser has elected
the option contained in subsection (b) of this Section 6.1. In the event that
the amount of damage caused by such fire or casualty is less than $250,000.00,
and no Lease Termination Event has occurred, Purchaser may not elect to
terminate this Agreement and shall close the transaction contemplated hereby as
scheduled, and Seller shall assign to Purchaser at Closing all rights under
Seller=s insurance policy, if any, to collect insurance proceeds for such
destruction or damage and loss of rents, and Purchaser shall receive a credit
against the Purchase Price in an amount equal to any deductible under such
policy.

 

6.2           Condemnation. If, subsequent to the date hereof and prior to the
Closing Date, any proceeding, which shall relate to the proposed taking of any
material portion of the Real Property or Improvements by condemnation or eminent
domain or any action in the nature thereof is instituted or commenced, Purchaser
shall have the right and option to terminate this Agreement by giving Seller
written notice to such effect within fifteen (15) days after actual receipt of
written notification of any such occurrence. Failure to give such notice within
such time shall be conclusive evidence that Purchaser has waived the option to
terminate by reason of the occurrence of which it has received notice. If any
such action is instituted or commenced, and Purchaser elects or is deemed to
elect not to terminate this Agreement, at Closing, Purchaser shall be assigned
all Seller=s right, if any, to any proceeds therefrom. Seller agrees to furnish
Purchaser with written notification with respect to any such proceedings within
two (2) business days of Seller=s receipt of any such notification or learning
of the institution of such proceedings. Should Purchaser elect to so terminate
this Agreement, the Deposit shall be returned promptly to Purchaser and
thereupon the parties hereto shall be released from any and all further
obligations hereunder. If the Closing Date is less than fifteen (15) days
following the last day on which Purchaser is entitled to elect to terminate this
Agreement, the Closing shall be delayed until after Purchaser makes such
election. The term Amaterial@ for the purposes of this Section 6.2 shall mean
any taking of any portion of the Real Property which results in any termination
or other modification of any Lease or which grants the tenant under any Lease
any right to terminate or modify such Lease.

 

6.3           Casualty and Rent Loss Insurance. If, under the terms of
Section 6.1, Seller is obligated at Closing, to assign to Purchaser all rights
under any insurance policies to collect insurance proceeds for the repair of any
pre-Closing destruction or damage, Seller shall, at Closing, make Purchaser a
loss payee under such insurance policy in order to effectuate such assignment
obligation of Seller and in addition shall make Purchaser a loss payee for any
ALoss of Rents@ insurance coverage relating to any rental loss arising from said
destruction or damage, but relating solely to the period commencing on the
Closing Date.

 

ARTICLE VII.

 

COVENANTS, REPRESENTATIONS, WARRANTIES

 

7.1           Covenants of Seller.

 

15

--------------------------------------------------------------------------------


 

(a)           Seller, at Seller=s sole cost and expense, shall until the earlier
of the Closing Date or termination of this Agreement, keep and perform or cause
to be performed in all material respects: (i) all obligations of the landlord
under the Leases, (ii) all obligations of Seller under the Legal Requirements
(except to the extent any such obligations are the obligation of an Anchor
Tenant under an Anchor Lease), and (iii) all obligations under the REA
Agreement.

 

(b)           From the Effective Date to the earlier of the Closing Date or
termination of this Agreement, Seller shall not, without the prior consent of
Purchaser, do, suffer or permit or agree to do any of the following:

 

(i)            Enter into any transaction in respect to or affecting the
Property out of the ordinary course of business;

 

(ii)           Except as otherwise provided in Section 11.4 herein, enter into
any new Lease or amend, modify, terminate or accept a surrender of any Lease
without the prior written consent of Purchaser, which shall not be unreasonably
withheld unless such lease mandates, by its terms that Seller’s consent is
either not required or is deemed given upon the occurrence of events specified
in such lease. In the event Purchaser does not respond in writing within ten
(10) days after receipt of a written request for such approval, such request
shall be deemed approved;

 

(iii)          Consent to any assignment of any Lease or any subletting of the
Property unless such Lease automatically requires Seller’s consent of such
assignment or sublease or does not require Seller’s consent;

 

(iv)          Sell, encumber, or grant any interest in the Property in any form
or manner whatsoever, or otherwise perform or permit any act which will diminish
or otherwise affect Purchaser=s interest under this Agreement or in the
Property, or which will prevent Seller=s full performance of its obligations
hereunder;

 

(v)           Enter into any new Service Contract or modify any existing Service
Contract which does not contain a 30-day cancellation/termination right without
the prior written consent of Purchaser, which shall not be unreasonably
withheld;

 

(vi)          Enter into any new REA Agreement or modify any existing REA
Agreement without the prior written consent of Purchaser, which shall not be
unreasonably withheld.

 

16

--------------------------------------------------------------------------------


 

(c)           Seller shall notify Purchaser promptly if Seller becomes aware of
any transactions or occurrence prior to the Closing Date which would make any of
the representations or warranties of Seller contained in Section 7.2 hereof not
true in any material respect.

 

(d)           In addition, Seller agrees that it shall comply with all of the
obligations of Seller, as borrower, under the Existing Loan Documents.

 

7.2           Representations and Warranties of Seller.  To induce Purchaser to
execute, deliver and perform this Agreement, Seller hereby represents and
warrants to Purchaser on and as of the date hereof and on and as of the Closing
Date as follows:

 

(a)           Seller will, at Closing, be the fee owner of the Land and
Improvements.

 

(b)           All information shown on the Rent Roll now and at Closing shall be
true and correct in all material respects. True and correct copies of all of the
Leases including the Anchor Leases have been, or shall hereafter be, delivered
to Purchaser. The interest of Seller in the Leases shall at Closing be free and
clear of all liens and encumbrances and shall not have been assigned to any
other person except for the Existing Financing. Neither the Seller, nor the
tenants under any Lease, are in default of their respective obligations under
the Leases other than King Dollar – Space 5475 (failure to pay rent) and
Brazilian Market – space 5385 (failure to pay construction bills). Seller is the
landlord under the Anchor Leases and each of the Shop Leases.  There are no
written modifications with respect to the Anchor Leases except as listed on
Exhibit “F” attached hereto; and no rent has been paid more than thirty (30)
days in advance respecting a period subsequent to the Closing Date. The tenants
under the Leases have not asserted any claims, defenses, or offsets to rent
accruing from and after the Closing Date.  Prior to Closing, Seller will have
performed all obligations of Seller to be performed under the Leases prior to
each tenant=s occupancy. To the best of Seller=s knowledge, there are no
material defaults or breaches on the part of Seller as landlord under any Lease.

 

(c)           Except for tenants under the Leases, there are no persons in
possession or occupancy of the Real Property or Improvements or any part hereof,
nor are there any persons who have possessory rights in respect to the Property
or Improvements or any part thereof. There are no rights of first refusal to
purchase or options to purchase the Property in favor of any third party.

 

(d)           There are no causes of action or other litigation pending (or, to
the best of Seller=s knowledge threatened) in respect to the ownership of the
Property or any part thereof or the ownership, enforcement or validity of the
Leases.

 

(e)           There are no existing condemnation proceedings of any part of the
Real Property, and Seller has not received written notice from a condemning
authority of its intent to condemn any portion of the Real Property.

 

17

--------------------------------------------------------------------------------


 

(f)            Seller has not received written notice from any Governmental
Authority that: the Property is in violation of any Legal Requirements which
have not previously been corrected; or, any special assessment lien has been, or
will be, filed of record.

 

(g)           To the best of Seller’s knowledge, the Real Property is in
compliance with all Legal Requirements (including, without limitation, Legal
Requirements governing the use, storage, generation or transporting of Hazardous
Substances).

 

(h)           The financial statements provided by Seller to Purchaser, if any,
are each true, accurate and complete in all material respects.

 

(i)            There are no service contracts or other agreements (other than
the Service Contracts and the Leases which may be entered into by Seller
pursuant to the provisions of this Agreement) which are or will be the
obligation of Purchaser after Closing including, without limitation, property
management agreements, leasing or brokerage agreements, maintenance contracts,
construction contracts, architects agreements and landscaping agreements other
than the agreements set forth on Exhibit D-4 attached hereto.

 

(j)            Seller has no employees who by reason of any governmental
regulations, employment contract or other reason, would become employees of
Purchaser as a result of its purchase of the Property.

 

(k)           Seller has the full capacity, right, power and authority to
execute and deliver this Agreement.

 

(1)           The Land is a lawfully created separate subdivided tract.

 

(m)          The Leases described on Exhibit H attached hereto and noted as
signed are fully executed and in full force and effect and the Leases described
as vacant are currently under negotiation and are being negotiated by Seller in
good faith except for space 5411, which is being marketed by Seller.

 

(n)           That there are no withholding requirements on the Purchase Price
imposed by Florida law.

 

7.3           Representations and Warranties of Purchaser. To induce Seller to
execute, deliver and perform this Agreement, Purchaser hereby represents and
warrants to Seller on and as of the date hereof and on and as of the Closing
Date as follows:

 

(a)           All representations and warranties of Purchaser appearing in other
Sections of

 

18

--------------------------------------------------------------------------------


 

this Agreement are true and correct.

 

(b)           Purchaser has full capacity, right, power and authority to execute
and deliver this Agreement. At Closing, Purchaser=s designee, if any, will have
full capacity, right, power, and authority to perform this Agreement and all
documents to be executed by Purchaser pursuant hereto. This Agreement and all
documents to be executed pursuant hereto by Purchaser are and shall be binding
upon Purchaser in accordance with their respective terms.

 

7.4           Deliveries. Seller shall, as soon as practicable after the
Effective Date of this Agreement, deliver to Purchaser the following (which,
along with the Title Commitment are referred to herein as APre-Closing
Deliveries@) items:

 

(a)           copy of Seller=s existing boundary survey of the Real Property.

 

(b)           copy of the Rent Roll, the Leases and any and all Service
Contracts.

 

(c)           copies of the most recent tax bills for the Property, copies of
any notice of assessments received by Seller, and any other information relative
to taxes assessed against the Property.

 

(d)           copies of any architectural drawings, plans and specs or any
similar document in Seller=s possession relating to construction of the Shopping
Center by Seller.

 

(e)           copies of all existing guarantees and Warranties relating to the
Real Property, the Improvements and the Personal Property.

 

(f)            an appraisal of the Property addressed to Purchaser prepared by
Tropical Realty Appraisal Services, Inc. and dated no earlier than thirty (30)
days prior to the Effective Date.

 

(g)           a Phase I environmental report prepared by URS Corporation
pertaining to the Property addressed to Purchaser and dated no earlier than
thirty (30) days prior to the Effective Date.

 

(h)           all of the items set forth as Purchaser=s Initial Due Diligence
list, a copy of which is attached hereto as Exhibit K.

 

In the event that Seller shall have, prior to the date hereof, delivered to
Purchaser any of the Pre-Closing Deliveries, then, as to such Pre-Closing
Delivery, the SeIler=s obligation hereunder shall be deemed to be satisfied. In
lieu of Seller delivering the items set forth at subparagraphs (f) and (g) of
this Section 7.4, Seller may direct Purchaser to obtain them directly and Seller
shall reimburse Purchaser Ten Thousand and 00/100 Dollars ($ 10,000.00) and
Three Thousand Five Hundred and 00/100 Dollars ($3,500.00), respectively,
therefor at Closing or upon

 

19

--------------------------------------------------------------------------------


 

the date of termination if this Agreement is terminated earlier pursuant to its
terms.

 

7.5           Intentionally Deleted.

 

7.6           Indemnity.

 

(a)           Seller agrees to indemnify, protect, defend and save and hold
Purchaser, its directors, officers, employees, partners, members, lenders and
agents harmless from and against all claims, actions, losses, damages, costs and
expenses, including, but not limited to, reasonable attorney=s fees and court
costs and liabilities (except those caused solely by the willful misconduct or
negligent acts or omissions of Purchaser or its directors, officers, employees,
partners, lenders and  agents), arising out of the construction, ownership
and/or operation of the Property prior to the Closing Date, whether arising in
contract, tort, or related to the actual or alleged injury to, or death of, any
person or loss of or damage to property in or upon the Property; and

 

(b)           Purchaser agrees to indemnify, protect, defend and save and hold
Seller, its directors, officers, employees, partners, members, lenders and
agents harmless from and against all claims, actions, losses, damages, costs and
expenses, including, but not limited to, reasonable attorney=s fees and court
costs and liabilities (except: (i) those caused solely by the willful misconduct
or negligent acts or omissions of Seller or its directors, officers, employees,
partners, members, lenders and agents, and (ii) those matters arising under any
construction work being performed by Seller hereunder), arising out of the
ownership and operation of the Property by Purchaser from and after the Closing
Date, whether arising in contract, tort, or related to the actual or alleged
injury to, or death of, any person or loss, of or damage to property in or upon
the Property.

 

ARTICLE VIII.

 

DEFAULT, CONDITIONS PRECEDENT AND TERMINATION

 

8.1           Conditions to Purchaser=s Obligations and Default by Seller.

 

(a)           The obligation of Purchaser to close the acquisition of the
Property is, at Purchaser=s option, further subject to the following conditions
precedent:

 

(i)            All representations and warranties of Seller contained in this
Agreement relating to the Property are true and correct in every material
respect as of the Effective Date and as of the Closing Date;

 

(ii)           All material covenants and obligations of Seller under this
Agreement relating to the Property have been timely and duly performed; and

 

(iii)          There shall be no Amaterial adverse change@ with respect to the

 

20

--------------------------------------------------------------------------------


 

financial condition of the tenants under the Leases; Amaterial adverse change@,
for the purpose of this Section 8.1 is defined as the occurrence of any one of
the following events: (i) the filing of a voluntary or involuntary bankruptcy by
or against any Anchor Tenant in any federal bankruptcy court or the filing by or
against any Anchor Tenant of any insolvency proceedings in any state court; (ii)
any public announcement by an Anchor Tenant that it is closing one hundred (100)
or more of its stores; and/or (iii) if, in any one of the four fiscal quarters
reported after the expiration of the Inspection Period, but before the Closing
Date, either Marshall’s or Walgreens reports a total net loss of Fifty Million
and 00/100 Dollars ($ 50,000,000.00) or more.

 

(iv)          Between the date hereof and the Closing, no environmental spill or
contamination shall have occurred which would have a material adverse effect on
the Property. Purchaser shall have the right to update any environmental reports
it has received in order to confirm that no such environmental spill or
contamination has occurred.

 

(v)           On or before the Closing Date: (i) the Occupancy Condition shall
have been satisfied with respect to not less than 96% of the gross base/minimum
fixed rental income in the Improvements which gross base/minimum fixed rental
income is presently projected to be One Million Nine Hundred Ninety Eight
Thousand Forty Three and Three Cents Dollars ($1,998,043.03) annually as set
forth on Exhibit H-1 attached hereto; (ii) the Occupancy Condition shall have
been satisfied with respect to all Anchor Tenant Premises; and (iii) there shall
be no material default under any of the Anchor Leases or Shop Leases. For
purposes hereof, a “material default” shall include, but not be limited to, a
delinquency in the payment of any amount due thereunder for a period in excess
of fifteen (15) days from the due date thereof.

 

(vi)          Existing Lender shall have approved the assumption of the Existing
Financing upon terms, and with such amendments to the Existing Loan Documents,
as are requested and acceptable to Purchaser in its sole and absolute
discretion.

 

If the condition precedents to Purchaser=s obligation to close as described in
this Section 8.1(a) have not occurred on or before September 1, 2005 (AOutside
Date@), Purchaser shall have only the following options to be exercised by
written notice to Seller within ten (10) days following the Outside Date: (i) to
terminate this Agreement, obtain a return of the Deposit and thereafter this

 

21

--------------------------------------------------------------------------------


 

Agreement shall be null and void, (ii) to waive such conditions and close this
Agreement without diminution of the Purchase Price, or (iii) extend the Outside
Date in three (3) month increments up to twelve (12) months overall.
Notwithstanding the foregoing, if the failure of any such conditions is as a
result of a default of Seller, Purchaser shall have those remedies set forth in
Section 8. l(b) below.

 

(b)           If Seller shall be in default of any of its obligations under this
Agreement and if Purchaser has notified Seller of the same and Seller has failed
to cure such default within five (5) days of receipt of such notice, Purchaser
shall have only the following options as its sole and exclusive remedy for said
default to be exercised by written notice to Seller: (A) to waive the default
and proceed with Closing, (B) to terminate this Agreement and obtain a return of
the Deposit, whereupon this Agreement shall become null and void and of no
further force or effect, or (C) to seek specific performance of this Agreement.
If this Agreement is terminated pursuant to this Section 8.1(b), the Deposit
shall promptly be returned to Purchaser, All other funds and documents
theretofor delivered hereunder or deposited in escrow by either party shall be
promptly returned to such party in the event Purchaser elects to terminate the
Agreement. Notwithstanding anything to the contrary contained herein, in the
event that Seller willfully violates any of the provisions of Section 7.1
hereof, then, in the event that Purchaser elects to terminate this Agreement as
provided in this Section 8.1(c), Purchaser shall, in addition to the return of
the Deposit, be entitled to bring an action against Seller for actual damages
incurred by Purchaser as a result of Seller=s default.

 

8.2           Conditions to Seller=s Obligations and Default by Purchaser. The
obligation of Seller to close the transaction contemplated hereby is, at
Seller=s option, conditioned upon Purchaser=s representations and warranties
contained in this Agreement being true and correct in every material respect at
and as of the Closing Date, and upon fulfillment by Purchaser of all obligations
of Purchaser which were to have been performed on or before the Closing Date
having been timely and duly performed. In the event that Purchaser shall have
failed to perform in any respect any of the covenants, agreements and
indemnities contained herein to be performed by Purchaser within the time for
performance as specified herein (including Purchaser=s obligation to close), and
provided Seller has notified Purchaser of the same and Purchaser has failed to
cure such condition or circumstance or non-performance within five (5) days of
receipt of such notice, Seller=s sole remedy on account thereof shall be to
terminate this Agreement by delivering written notice of its election to so
terminate to Purchaser, in which event the Deposit shall be paid to Seller as
liquidated damages, it being understood that Seller=s actual damages in the
event of such default are difficult to ascertain and that such proceeds
represent the parties= best current estimate of such damage and thereupon
neither party shall have any further obligation to the other under this
Agreement except for those obligations which expressly survive termination
hereunder.

 

ARTICLE IX.

 

NOTICES

 

9.1           Notices. Any notice, request, demand, instrument or other document
to be given or

 

22

--------------------------------------------------------------------------------


 

served hereunder shall be in writing and shall be delivered personally or sent
by registered or certified mail, return receipt requested, postage prepaid, or
by overnight express courier, or by facsimile transmission and addressed to the
parties at their respective addresses set forth below, and the same shall be
effective upon receipt if delivered personally or upon deposit in the mails, if
mailed, or upon deposit with an overnight express courier or when sent by
facsimile transmission. A party may change its address or facsimile transmission
number for receipt of notices by service of a notice of such change in
accordance herewith.

 

 

If to Seller:

 

 

 

 

 

 

Lake wood Associates, Ltd.

 

 

703 Waterford Way

 

 

Suite 800

 

 

Miami, Florida 33126-4677

 

 

 

 

 

Attention: W. Douglas Pitts

 

 

Phone: 305-261-4330

 

 

Facsimile: 305-261-4338

 

 

 

 

 

 

 

with copies to:

 

 

 

 

 

 

Victor L. Stosik, General Counsel
Courtelis Company

 

 

703 Waterford Way, Suite 800

 

 

Miami, Florida 33126

 

 

Phone: (305) 261-4330

 

 

Facsimile: (305) 261-4338

 

 

 

 

If to Purchaser:

 

 

 

 

 

 

Inland Real Estate Acquisitions Inc.

 

 

1955 Lake Park Avenue

 

 

Suite 300

 

 

Smyrna, Georgia  30080

 

 

Attention: Jason A. Lazarus

 

 

Phone:(678) 996-2131

 

 

Facsimile Number: (678) 996-2140

 

 

 

 

with a copy to:

 

 

 

 

 

 

The Inland Real Estate Group, Inc.

 

 

2901 Butterfield Road

 

 

Oak Brook, Illinois 60523

 

 

Attention: Dennis K. Holland, Esq.

 

23

--------------------------------------------------------------------------------


 

 

 

Phone: (630) 218-8000 x 2861

 

 

Facsimile Number: (630) 218-4900

 

24

--------------------------------------------------------------------------------


 

ARTICLE X.

 

ADDITIONAL COVENANTS

 

10.1         Entire Agreement; Amendments and Waivers. This Agreement contains
the entire agreement and understanding of the parties with respect to the
subject matter hereof, and the same may not be amended, modified or discharged
nor may any of its terms be waived except by an instrument in writing signed by
the party to be bound thereby.

 

10.2         Further Assurances. The parties each agree to do, execute,
acknowledge and deliver all such further acts, instruments and assurances and to
take all such further action before or after the Closing as shall be necessary
or desirable to fully carry out this Agreement and to fully consummate and
effect the transaction contemplated hereby.

 

10.3         Survival and Benefit. Only those agreements, covenants,
indemnifications, and obligations of the parties hereunder set forth in Sections
4.3, 5.1, 7.5 and 7.6 shall survive Closing for a period of one year unless said
Section provides for a longer period. Moreover, the representations and
warranties of Seller set forth in Section 7.2, and the representations and
warranties of Purchaser set forth in Section 7.3, shall survive the Closing for
a period of twelve (12) months and inure to the benefit of and be binding upon
the respective successors and assigns of the parties. Notwithstanding the
foregoing, in the event any party provides written notice to the other party
within such twelve (12) month period that any representation, warranty or
certification made by such other party is inaccurate or false, then the survival
period for such representation, warranty or certification shall be extended
until such time as the parties have agreed in writing to resolve the dispute
regarding the representation, warranty or certification or there has been a
final adjudication of the dispute by a court of competent jurisdiction.

 

10.4         Assignment; No Third Party Beneficiary. This Agreement may not be
assigned by Purchaser. Notwithstanding the foregoing, Purchaser shall be
permitted, without Seller=s consent, to assign its rights, privileges, duties
and obligations under this Agreement to an entity which is owned, directly or
indirectly, in whole or in part by Purchaser or Inland Western Retail Real
Estate Trust, Inc., a Maryland corporation, so long as same does not delay the
Closing. Promptly following, and as a condition to, any assignment by Purchaser
permitted under this subsection 10.4, Purchaser shall deliver to Seller an
assumption by the assignee of all of Purchaser=s duties and obligations under
this Agreement. Such assignment by Purchaser will not absolve or release
Purchaser from liability under this Agreement whether prior to or subsequent to
Closing. This Agreement is for the sole and exclusive benefit of the parties
hereto and the designee of Purchaser and no third party is intended to or shall
have any rights hereunder.

 

10.5         Brokerage. Purchaser and Seller represent and warrant to each other
that neither has dealt with any broker in connection with this transaction
except for Courtelis Company and Thomas H. Brymer II, P.A. It shall be the
obligation of Seller to pay any commission due Courtelis Company

 

25

--------------------------------------------------------------------------------


 

and Thomas H. Brymer II, P.A. or a result of the transaction pursuant to a
separate agreement between Seller and Courtelis Company and Thomas H. Brymer II,
P.A. Purchaser and Seller agree to hold the other harmless from and against any
claims of any person claiming a right to a commission in connection with this
transaction by virtue of dealing with the indemnifying party.

 

10.6         Interpretation.

 

(a)           The headings and captions herein are inserted for convenient
reference only and the same shall not limit or construe the paragraphs or
Sections to which they apply or otherwise affect the interpretation hereof.

 

(b)           The terms Ahereby@, Ahereof@, Ahereto@, Aherein@, Ahereunder@ and
any similar terms shall refer to this Agreement, and the term hereafter shall
mean after and the term Aheretofore@ shall mean before, the date of this
Agreement.

 

(c)           Words of the masculine, feminine or neuter gender shall mean and
include the correlative words of other genders and words importing the singular
number shall mean and include the plural number and vice versa.

 

(d)           Words importing persons shall include firms, associations,
partnerships (including limited partnerships), trusts, corporations and other
legal entities, including public bodies, as well as natural persons.

 

(e)           The terms Ainclude@, Aincluding@ and similar terms shall be
construed as if followed by the phrase Awithout being limited to.@

 

(f)            Whenever under the terms of this Agreement the time for
performance of a covenant or condition or the last day to give notice falls upon
a Saturday, Sunday or holiday (whether in the United States or Canada), such
time for performance shall be extended to the next business day. Otherwise all
references herein to Aday@ shall mean calendar days.

 

(g)           This Agreement shall be governed by and construed in accordance
with the laws of the state in which the Property is located.

 

(h)           The Seller and the Buyer mutually agree that they waive all rights
to a trial by jury in the event of any dispute or court action arising from,
growing out of, or related to this Agreement. The parties acknowledge that this
waiver is a significant consideration to, and a material inducement, for both
parties to enter into this Agreement.

 

(i)            In any action to enforce any of the terms of this Agreement, the
prevailing party shall be entitled to recover its expenses, including reasonable
attorneys fees and costs of litigation, including those in any appellate
proceedings.

 

26

--------------------------------------------------------------------------------


 

(j)            Time is of the essence of this Agreement.

 

(k)           This Agreement and any document or instrument executed pursuant
hereto may be executed in any number of counterparts each of which shall be
deemed an original, but all of which together shall constitute the same
instrument.

 

(l)            Any waiver by either party of any provision of this Agreement or
any exhibit attached hereto must be in writing and shall constitute a waiver of
that provision, on that occasion only, and shall not operate or be construed as
a waiver of any other provision or subsequent breach thereof.

 

10.7         Effective Date. Wherever herein contained the expression AEffective
Date@ or Adate hereof@ is used, it shall be deemed to mean the last date that
both Seller and Purchaser have executed a copy of this Agreement.

 

ARTICLE XI.

 

MASTER LEASING; ESCROW DEPOSIT

 

11.1         Leasing Deposit. In the event that, at Closing hereunder, there are
any Vacant Spaces at the Property, then, at Closing, Seller shall deposit with
Escrowee an amount (the ALeasing Deposit@) equal to one hundred percent (100%)
of the sum of the following products for all of the Vacant Spaces, as to each
Vacant Space, (a) the sum of (i) the per square foot annual base rent set forth
on the Project Pro Forma for such Vacant Space or in the lease for an
unoccupied, but leased, Vacant Space or occupied leased Vacant Space lease with
respect to which a tenant is delinquent more than thirty (30) days (a
“Delinquent Vacant Space”) plus (ii) $4.85 per square foot, multiplied by
(iii) the amount of the square footage of such Vacant Space, multiplied by
(b) 1.5. The Leasing Deposit shall be held in escrow by Escrowee, subject to the
terms and conditions of this Agreement, and shall be disbursed as hereinafter
provided.

 

11.2         Disbursements of the Leasing Deposit. The Leasing Deposit shall be
held in escrow by Escrowee, subject to the terms and conditions of this
Agreement, and shall be disbursed as hereinafter provided. Commencing on the
date of Closing, and continuing on the first (1st) day of each calendar month
thereafter until the nineteenth (19th) month after the Closing Date, Purchaser
shall be entitled to receive, from the Leasing Deposit, an amount equal to
one-eighteenth (1/18th) of the initial balance in the Leasing Deposit, which
monthly payment shall continue until the earlier of (i) the date the Leasing
Deposit has been disbursed in full or (ii) with respect to any portion of the
Vacant Space, the date that such portion has been leased to a third party tenant
and such tenant has satisfied the Occupancy Condition (the ALease-Up Event@). At
such time as the Lease-Up Event has occurred and Purchaser has received all
requisite payments then-due hereunder for such Vacant Space, the balance of the
Leasing Deposit, if any, for that Vacant Space, shall be released to Seller.
Purchaser shall notify Escrowee within two (2) days following the Lease-Up
Event. On the first (1st)

 

27

--------------------------------------------------------------------------------


 

day of the first (1st) month following the satisfaction of the Occupancy
Condition by any tenant leasing any Vacant Space at the Property, Seller shall
be entitled to receive from the Leasing Deposit the remaining amount still being
held in escrow for that particular Vacant Space and the monthly payment from the
Leasing Deposit that Purchaser is entitled to receive pursuant to this paragraph
shall be reduced by an amount equal to such amount paid to Seller.
Notwithstanding the foregoing, to the extent that any portion of the Leasing
Deposit pertains to a Delinquent Vacant Space, (x) disbursements shall be made
to Purchaser in any month in which the tenant thereunder is more than ten
(10) days delinquent in the payment of rent or other changes and (y) a Lease-Up
Event shall be deemed to have occurred when such tenant has been current (i.e.
payment received within 15 days of its due date) in the payment of monthly rent
and other charges for a period of three (3) consecutive months. To the extent
that any funds drawn from the Leasing Deposit with respect to a Delinquent
Vacant Space are subsequently received from such tenant prior to the earlier of
an applicable Lease-Up Event or eighteen (18) months after Closing, Purchaser
shall deposit such funds with Escrowee to be added to the Leasing Deposit. If,
at the end of said 18-month period, any sums (including any accrued interest)
remain in the Leasing Deposit, same shall be disbursed by the Escrow Agent to
Seller.

 

11.3         TI Escrow. In the event that, at Closing hereunder, there are any
Vacant Spaces at the Property (which Vacant Space must be in “vanilla shell”
condition), Seller shall be liable for tenant improvement costs for the Vacant
Spaces in the amount of $15.00 per square foot of Vacant Space leased at the
Property or the amount therefor set forth in an unoccupied Vacant Space lease,
and at Closing, and in addition to the Leasing Deposit, Seller shall (except
with respect to Delinquent Vacant Space) deposit with Escrowee (a) an amount
(ATI Escrow@) equal to the product of the following: (i) $15.00 per square foot;
multiplied by (ii) the sum of the number of square feet of Vacant Spaces at the
Property to be applied to tenant improvement costs for the Vacant Spaces at the
Property or the amount set forth in the unoccupied Vacant Space; and (b) an
amount (ALeasing Commission Deposit@) equal to the product of the following:
(i) $4.00 per square foot; multiplied by (ii) the sum of the number of square
feet of Vacant Spaces at the Property to be applied to leasing commissions
incurred in connection with leases made for the Vacant Spaces at the Property,
or the amount of any commission owed pursuant to a commission agreement for a
leased, but unoccupied, Vacant Space. The parties acknowledge that, in the event
that a Lease is entered into for any Vacant Space at the Property prior to the
Closing, then the leasing commissions and tenant improvement costs payable with
respect to such Lease shall be disbursed from the TI Escrow and Leasing
Commission Deposit to the party entitled to receive payment of the same;
provided however, (x) disbursements from the TI Escrow shall be limited to the
rate of $15.00 per square foot in any one Vacant Space, with Seller
simultaneously disbursing any excess over $15.00 per square foot in such Vacant
Space; and (y) disbursements from the Leasing Commission Deposit shall be
limited to the rate of $4.00 per square foot in any one Vacant Space, with
Seller simultaneously disbursing any excess over $4.00 per square foot in such
Vacant Space. On the date which is nineteen (19) months from the Closing Date,
any sums remaining in the TI Escrow or Leasing Commission Deposit shall be
remitted to (i) Seller, if the Occupancy Condition has been fully satisfied with
respect to all Vacant Spaces, or (ii) Purchaser, if the Occupancy Condition has
not been fully satisfied with respect to all Vacant Spaces.

 

28

--------------------------------------------------------------------------------


 

11.4         Shop Leases.

 

(a)           After the Effective Date, Seller shall not execute any Shop Lease
without Purchaser=s prior written approval, however, Purchaser approves the
tenants and terms outlined on Exhibit “J” attached hereto, but reserves the
right to review and approve such written leases prior to execution by Seller
which approval shall not be unreasonable. Seller agrees that it shall pay the
cost of any leasing commissions and/or tenant improvements which are the
obligation of the landlord under any of such new Leases.  In the event that any
brokerage commissions and/or tenant improvement costs have not been paid at the
time of Closing hereunder, then an amount equal to such unpaid brokerage
commissions and tenant improvement costs shall be deposited in the TI Escrow and
shall be disbursed as provided in Section 11.3 hereof.

 

(b)           Following the Closing Date and during the period that the Leasing
Deposit and TI Escrow are being held by Escrowee, Purchaser agrees, within ten
(10) business days of receipt of any Shop Lease complying with the leasing
guidelines agreed to by Seller and Purchaser at the Closing Date, to execute
such Shop Lease.

 

ARTICLE XII.

 

LAKEWOOD PHASE 2

 

12.1        Lakewood Shopping Center. Pursuant to this Agreement, Purchaser is
contracting to purchase Phase I of Lakewood Shopping Center. Contemporaneously
herewith the parties are entering into another contract relative to the purchase
and sale of Phase II of Lakewood Shopping Center. The closing on the purchase
and sale of said Phase II is scheduled to occur after the closing on the
purchase and sale of said Phase I. In the event that the purchase and sale of
Phase II is not closed, then the parties agree that they will honor any
exclusive use granted by the other party to a tenant or occupant in its Phase of
Lakewood Shopping Center so long as the party granting such exclusive use
notifies the other party, in writing, of such exclusive use within Five
(5) business days after granting such exclusive use. The provisions of this
Section shall survive the Closing.

 

29

--------------------------------------------------------------------------------


 

WHEREFORE, this Agreement has been executed and delivered by Seller and
Purchaser on the respective dates set forth beneath each of their signatures and
is intended to be effective as of the latest such date.

 

 

SELLER:

 

LAKEWOOD ASSOCIATES, LTD.

 

a Florida limited partnership

 

 

By:

Newcaster Devcorp, Inc.

 

 

 

a Florida corporation

 

 

 

its general partner

 

 

 

 

 

 

By:

/s/ W. Douglas Pitts

 

 

     W. Douglas Pitts

 

 

President

 

 

Dated: 

June 15

, 2005

 

 

PURCHASER:

 

 

INLAND REAL ESTATE ACQUISITIONS, INC.,

an Illinois corporation

 

 

By:

 

/s/ Jason A. Lazarus

 

Name:

 

     Jason A. Lazarus

 

Title:

 

Vice President

 

Dated:

 

June 16, 2005

 

 

30

--------------------------------------------------------------------------------


 

SCHEDULE “A”

 

1.             Promissory Note in the amount of $12,100,000.00 executed by
Lakewood Associates, Ltd., dated March 2, 2004.

 

2.             Mortgage and Security Agreement executed by Lakewood Associates,
Ltd., dated March 2, 2004, and recorded March 4, 2004, under Clerk’s File
No. 103783391, in Official Records Book 37010, at Page 340, Broward County
Public Records.

 

3.             Assignment of Leases, Rents and Profits executed by Lakewood
Associates, Ltd., dated March 2, 2004, and recorded March 4, 2004, under Clerk’s
File No. 103783392, in Official Records Book 37010, at Page 379, Broward County
Public Records.

 

4.             UCC-1 Financing Statement executed by Lakewood Associates, Ltd.,
recorded March 4, 2004, under Clerk’s File No. 103783393, in Official Records
Book 37010, at Page 391, Broward County Public Records.

 

5.             UCC-1 Financing Statement executed by Lakewood Associates, Ltd.,
and filed with the Florida Secured Transaction Registry on March 9, 2004, under
File No. 200406341344.

 

--------------------------------------------------------------------------------


 

EXHIBIT  “A”

 

LEGAL DESCRIPTION:

 

PARCEL NO. 1

 

Portion of “MARGATE REALTY NO. 1”, according to the plat thereof, as recorded in
Plat Book 42, at Page 42, TOGETHER WITH: portion of Tract “A”, “LAKEWOOD
COMMERCIAL”, according to the plat thereof, as recorded in Plat Book 120, at
Page 27, both of the Public Records of Broward County, Florida, all being more
particularly described as follows:

 

Commence at the centerline intersection of LAKEWOOD CIRCLE with WEST ATLANTIC
BOULEVARD, both as shown on said plat of “LAKEWOOD COMMERCIAL”, (said Point of
Commencement being on a curve and bearing North 05 degrees 34 minutes 35 seconds
East, from the radius point of the next described curve); thence Northwesterly,
along a circular curve to the left, having a radius of 5729.58 feet and a
central angle of 00 degrees 20 minutes 10 seconds, for an arc distance of 33.61
feet (last mentioned course being coincident with portion of the centerline of
said WEST ATLANTIC BOULEVARD); thence North 05 degrees 14 minutes 25 seconds
East, radial to the last described curve, for 65.00 feet to the Point of
Beginning of the following described parcel of land; thence North 05 degrees 34
minutes 35 seconds East, for 94.77 feet, to a Point of Curvature; thence
Northeasterly and Northerly, along a circular curve to the left, having a radius
of 1041.00 feet and a central angle of 04 degrees 07 minutes 30 seconds, for an
arc distance of 74.95 feet to a Point of Tangency; thence North 01 degrees 27
minutes 05 seconds East, for 11.96 feet; thence North 88 degrees 32 minutes 55
seconds West, at right angles to the last and next mentioned courses, for 179.81
feet; thence South 01 degrees 27 minutes 05 seconds West, for 177.61 feet to a
Point on a Curve, said point bears North 03 degrees 33 minutes 21 seconds East
from the radius point of the next described curve; thence Northwesterly, along a
circular curve to the left, having a radius of 5789.58 feet and a central angle
of 01 degrees 12 minutes 25 seconds, for an arc distance of 121.96 feet to a
Point on said Curve; thence North 80 degrees 39 minutes 37 seconds West, for
39.97 feet to a Point on a Curve, said point bears North 01 degrees 57 minutes
24 seconds East, from the radius point of the next described curve; thence
Northwesterly, along a circular curve to the left, having a radius of 5794.58
feet and a central angle of 00 degrees 42 minutes 22 seconds, for an arc
distance of 71.41 feet to a Point of Tangency; thence North 88 degrees 44
minutes 58 seconds West, for 163.60 feet; thence South 46 degrees 15 minutes 02
seconds West, for 7.07 feet; thence North 88 degrees 44 minutes 58 seconds West,
for 187.54 feet to a Point of Intersection with the West line of Section 31,
Township 48 South, Range 42 East; thence continue North 88 degrees 44 minutes 58
seconds West, along the last mentioned course, for 2.05 feet; (last mentioned
seven courses being coincident with the Northerly Right-of-Way line of said WEST
ATLANTIC BOULEVARD); thence South 01 degrees 27 minutes 05 seconds West, for
7.00 feet; thence North 88 degrees 44 minutes 58 seconds West, along a line
parallel with and 53.00 feet North of, as measured at right angles to, the South
line of the South 1/2 of the Northeast 1/4 of Section 36, Township 48 South,
Range 41 East, also being the Northerly Right-of-Way line of said WEST ATLANTIC
BOULEVARD, for 177.20 feet; thence North 01 degrees 11 minutes 38 seconds East
for 50.33 feet to a point on a non-tangent curve having a chord bearing of North
07 degrees 12 minutes 24 seconds West; thence Northerly along a circular curve
to the left having a radius

 

--------------------------------------------------------------------------------


 

of 200.00 feet and a central angle of 16 degrees 54 minutes 35 seconds for an
arc distance of 59.03 feet to a Point of Reverse Curvature; thence Northerly
along a circular curve to the right having a radius of 200.00 feet and a central
angle of 16 degrees 54 minutes 35 seconds for an arc distance of 59.03 feet to a
Point of Tangency; thence North 01 degrees 14 minutes 53 seconds East for 261.11
feet to a point on a non-tangent curve having a chord bearing of North 66
degrees 37 minutes 12 seconds West; thence Northwesterly along a circular curve
to the right having a radius of 500.00 feet and a central angle of 7 degrees 35
minutes 45 seconds for an arc distance of 66.29 feet; thence North 1 degree 46
minutes 27 seconds East for 83.46 feet; thence South 88 degrees 32 minutes 55
seconds East, for 12.00 feet; thence North 01 degrees 27 minutes 05 seconds
East, at right angles to the last mentioned course, for 70.12 feet to the
Southwest corner of Parcel “A”, “LEMON TREE LAKE” according to the Plat thereof
as recorded in Plat Book 82 at Page 16 of the Public Records of Broward County,
Florida; thence South 88 degrees 32 minutes 55 seconds East for 400.00 feet;
thence North 72 degrees 49 minutes 27 seconds East, for 77.65 feet to a Point on
a curve, said point bears South 40 degrees 03 minutes 00 seconds West, from the
radius point of the next described curve, (last mentioned two courses being
coincident with the common Boundary lines of said plats of “LEMON TREE LAKE” and
“LAKEWOOD COMMERCIAL”); thence Southeasterly, Easterly and Northeasterly, along
a circular curve to the left, having a radius of 320.00 feet and a central angle
of 4l degrees 52 minutes 05 seconds, for an arc distance of 233.84 feet to a
Point of Tangency: thence North 88 degrees 10 minutes 55 seconds East, for
233.64 feet to a Point of Curvature; thence Northeasterly, along a circular
curve to the left, having a radius of 530.00 feet and a central angle of 10
degrees 10 minutes 49 seconds, for an arc distance of 94.17 feet, to a Point of
Tangency; thence North 78 degrees 00 minutes 06 seconds East, for 144.62 feet
(last mentioned four courses being coincident with the Southerly Right-of-Way
line of LAKESIDE DRIVE, as shown on said plat of “LAKEWOOD COMMERCIAL”); thence
South 01 degrees 27 minutes 05 seconds West, for 269.14 feet; thence North 88
degrees 32 minutes 55 seconds West, at right angles to the last and next
mentioned courses, for 71.00 feet; thence South 01 degrees 27 minutes 05 seconds
West, for 357.63 feet to a Point on a Curve, said point bears North 06 degrees
02 minutes 37 seconds East, from the radius point of the next described curve;
thence Northwesterly along a circular curve to the left, having a radius of
5794.58 feet and a central angle of 00 degrees 48 minutes 12 seconds, for an arc
distance of 81.24 feet to the Point of Beginning (last mentioned course being
along the Northerly Right-of-Way line of said WEST ATLANTIC BOULEVARD). Lying
and being in Section 36, Township 48 South, Range 41 East and Section 31,
Township 48 South, Range 42 East, City of Margate, Broward County, Florida.

 

The bearings mentioned herein are based upon an assumed North 05 degrees 34
minutes 35 seconds East along the centerline of Lakewood Circle.

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTIONS:

 

PARCEL NO. 2 (BURGER KING)

 

A portion of Section 36, Township 48 South, Range 41 East, being a portion of
the Shopping Center Tract, as shown on the plat of “MARGATE REALTY NO. 1”, as
recorded in Plat Book 42, at Page 42, of the Public Records of Broward County,
Florida, being more particularly described as follows:

 

Commence at the East 1/4 corner of said Section 36 and run North 88 degrees 44
minutes 58 seconds West, along the South line of the South 1/2 of the Northeast
1/4 of said Section 36, for 1076.68 feet; thence North 00 degrees 36 minutes 05
seconds West, along the Easterly Right-of-Way line of State Road No. 7, for
228.03 feet to the Point of Beginning of the following described parcel of land:
thence continue North 00 degrees 36 minutes 05 seconds West, along the last
described course, for 145.50 feet; thence South 88 degrees 44 minutes 58 seconds
East, for 200.00 feet; thence South 00 degrees 36 minutes 05 seconds East, for
145.50 feet; thence North 88 degrees 44 minutes 58 seconds West, for 200.00
feet, to the Point of Beginning.

 

Lying and being in the City of Margate, Broward County, Florida.

 

PARCEL NO. 3 (BANK)

 

A portion of Section 36, Township 48 South, Range 41 East, being a portion of
the Shopping Center Tract, as shown on the plat of “MARGATE REALTY NO. 1”, as
recorded in Plat Book 42, at Page 42 of the Public Records of Broward County,
Florida, being more particularly described as follows:

 

Commence at the East 1/4 corner of said Section 36 and run North 88 degrees 44
minutes 58 seconds West, along the South line of the South 1/2 of the Northeast
1/4 of said Section 36, for 1076.68 feet; thence North 00 degrees 36 minutes 05
seconds West, along the Easterly Right-of-Way line of State Road No. 7, for
428.53 feet, to the Point of Beginning of the following described parcel of
land; thence continue North 00 degrees 36 minutes 05 seconds West, along the
last described course, for 355.50 feet; thence South 88 degrees 44 minutes 58
seconds East, for 200.00 feet; thence South 00 degrees 36 minutes 05 seconds
East, for 355.50 feet; thence North 88 degrees 44 minutes 58 seconds West, for
200.00 feet, to the Point of Beginning.

 

LESS AND EXCEPT real property conveyed to Florida Department of Transportation
in Warranty Deed recorded in Official Recorded in Official Records Book 37682,
at Page 1905, Broward County Public Records.

 

Lying and being in the City of Margate, Broward County, Florida.

 

--------------------------------------------------------------------------------